CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated March 16, 2010 relating to the consolidated financial statements and financial statement schedule of On Assignment, Inc.(the “Company”) and the effectiveness of the Company’s internal control over financial reporting appearing in the Annual Report on Form 10-K of On Assignment, Inc. for the year ended December 31, 2009. /s/ Deloitte & Touche LLP Los Angeles, California July 9, 2010
